












[baclogo.jpg]




This document contains your Award Agreement under the Bank of America
Corporation 2003 Key Associate Stock Plan.
What you need to do
1.
Review the Award Agreement to ensure you understand its provisions. With each
award you receive, provisions of your Award Agreement may change so it is
important to review your Award Agreement.

2.
Print the Award Agreement and file it with your important papers.

3.
Accept your Award Agreement through the online acceptance process.*

4.
Designate your beneficiary on the Benefits OnLine® Beneficiary tab.

5.
More detailed information about competitive businesses can be found on
Flagscape® under Benefits & Pay/Pay & Timekeeping/Stock and Long-Term Cash, to
the extent that the competition restriction is applicable to you, as described
in this Award Agreement.

* If you do not accept your Award Agreement through the online acceptance
process by November 15, 2013, or such other date that may be communicated, Bank
of America will automatically accept the Award Agreement on your behalf.
 
2003 KEY ASSOCIATE STOCK PLAN
PERFORMANCE RESTRICTED STOCK UNITS
AWARD AGREEMENT
Granted To :
Grant Date :
Grant Type :
Grant Code :
Number Granted :

Note: The number of Restricted Stock Units is based on a "divisor price"
of $11.93, which is the ten-day average closing price of Bank of America
Corporation common stock for the ten business days immediately preceding and
including February 15, 2013.
This Performance Restricted Stock Units Award Agreement and all Exhibits hereto
(the "Agreement") is made between Bank of America Corporation, a Delaware
corporation ("Bank of America"), and you, an employee of Bank of America or one
of its Subsidiaries.
Bank of America sponsors the Bank of America Corporation 2003 Key Associate
Stock Plan

2013 PRSU Award Agreement

--------------------------------------------------------------------------------




(the "Stock Plan"). A Prospectus describing the Stock Plan has been delivered to
you. The Stock Plan itself is available upon request, and its terms and
provisions are incorporated herein by reference. When used herein, the terms
which are defined in the Stock Plan shall have the meanings given to them in the
Stock Plan, as modified herein (if applicable).
The Restricted Stock Units covered by this Agreement are being awarded to you
with respect to Performance Year 2012, subject to the following terms and
provisions.
1. Subject to the terms and conditions of the Stock Plan and this Agreement,
Bank of America awards to you the number of Restricted Stock Units shown above.
Each Restricted Stock Unit shall have a value equal to the Fair Market Value of
one (1) share of Bank of America common stock.
2. You acknowledge having read the Prospectus and agree to be bound by all the
terms and conditions of the Stock Plan and this Agreement.
3. The Restricted Stock Units covered by this Award shall become earned by, and
payable to, you in accordance with the terms and conditions of the Stock Plan
and this Agreement in the amounts and on the dates shown on the enclosed Exhibit
A.
4. If a cash dividend is paid with respect to Bank of America common stock, a
cash dividend equivalent equal to the total cash dividend you would have
received had your Restricted Stock Units been actual shares of Bank of America
common stock will be accumulated and paid in cash through payroll when the
Restricted Stock Units become earned and payable. Dividend equivalents are
credited with interest at the three-year constant maturity Treasury rate in
effect on the date of grant until the payment date.
5. You agree that the Award covered by this Agreement is subject to the
Incentive Compensation Recoupment Policy set forth in the Bank of America
Corporate Governance Guidelines. To the extent allowed by and consistent with
applicable law and any applicable limitations period, if it is determined at any
time that you have engaged in Detrimental Conduct or engaged in any hedging or
derivative transactions involving Bank of America common stock in violation of
the Bank of America Corporation Code of Ethics that would undermine the
long-term performance incentives created by the Award, Bank of America will be
entitled to recover from you in its sole discretion some or all of the cash paid
to you pursuant to this Agreement. You recognize that if you engage in
Detrimental Conduct or any hedging or derivative transactions involving Bank of
America common stock, the losses to Bank of America and/or its Subsidiaries may
amount to the full value of any cash paid to you pursuant to this Agreement. In
addition, the Award is subject to the requirements of (i) Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (regarding recovery of
erroneously awarded compensation) and any implementing rules and regulations
thereunder, (ii) similar rules under the laws of any other jurisdiction and
(iii) any policies adopted by Bank of America to implement such requirements,
all to the extent determined by Bank of America in its discretion to be
applicable to you.
6. You may designate a beneficiary to receive payment in connection with the
Restricted Stock Units awarded hereunder in the event of your death while in
service with Bank of America or its Subsidiaries in accordance with Bank of
America's beneficiary designation procedures, as in effect from time to time.
Any beneficiary designation in effect at the time of your termination of
employment with Bank of America and its Subsidiaries (other than a termination
of employment due to your death) will remain in effect following your
termination of employment unless you change your beneficiary designation or it
otherwise ceases to be enforceable and/or

2013 PRSU Award Agreement

--------------------------------------------------------------------------------




valid in accordance with Bank of America's beneficiary designation procedures,
as in effect from time to time. If you do not designate a beneficiary or if your
designated beneficiary does not survive you, then your beneficiary will be your
estate.
7. The existence of this Award shall not affect in any way the right or power of
Bank of America or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in Bank of America's capital
structure or its business, or any merger or consolidation of Bank of America, or
any issue of bonds, debentures, preferred or prior preference stocks ahead of or
convertible into, or otherwise affecting the Bank of America common stock or the
rights thereof, or the dissolution or liquidation of Bank of America, or any
sale or transfer of all or any part of its assets or business, or any other
corporate act or proceeding, whether of a similar character or otherwise.
8. Bank of America may, in its sole discretion, decide to deliver any documents
related to this Award or future Awards that may be granted under the Stock Plan
by electronic means or request your consent to participate in the Stock Plan by
electronic means. You hereby consent to receive such documents by electronic
delivery and, if requested, agree to participate in the Stock Plan through an
on-line or electronic system established and maintained by Bank of America or a
third party designated by Bank of America.
Any notice which either party hereto may be required or permitted to give to the
other shall be in writing and may be delivered personally, by intraoffice mail,
by fax, by electronic mail or other electronic means, or via a postal service,
postage prepaid, to such electronic mail or postal address and directed to such
person as Bank of America may notify you from time to time; and to you at your
electronic mail or postal address as shown on the records of Bank of America
from time to time, or at such other electronic mail or postal address as you, by
notice to Bank of America, may designate in writing from time to time.
9. Regardless of any action Bank of America or your employer takes with respect
to any or all income tax, payroll tax or other tax-related withholding
("Tax-Related Items"), you acknowledge that the ultimate liability for all
Tax-Related Items owed by you is and remains your responsibility and may exceed
the amount actually withheld by Bank of America or your employer. You further
acknowledge that Bank of America and/or your employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the grant of Restricted Stock Units, including
the grant and vesting of the Restricted Stock Units, the payment of any
Restricted Stock Units, the subsequent sale of Shares acquired upon the vesting
of the Restricted Stock Units and the receipt of any dividends and/or dividend
equivalents; and (ii) do not commit to structure the terms of the Award or any
aspect of the Restricted Stock Units to reduce or eliminate your liability for
Tax-Related Items. Further, if you have become subject to Tax-Related Items in
connection with the Award in more than one jurisdiction, you acknowledge that
Bank of America or your employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.
In the event Bank of America determines that it and/or your employer must
withhold any Tax-Related Items as a result of your participation in the Stock
Plan, you agree as a condition of the grant of the Restricted Stock Units to
make arrangements satisfactory to Bank of America and/or your employer to enable
it to satisfy all withholding requirements, including, but not limited to,
withholding any applicable Tax-Related Items from the pay-out of the Restricted
Stock Units. In addition, you authorize Bank of America and/or your employer to
fulfill its

2013 PRSU Award Agreement

--------------------------------------------------------------------------------




withholding obligations by all legal means, including, but not limited to,
withholding Tax-Related Items from your wages, salary or other cash compensation
your employer pays to you. Bank of America may refuse to pay any earned
Restricted Stock Units if you fail to comply with any withholding obligation.
10. The validity, construction and effect of this Agreement are governed by, and
subject to, the laws of the State of Delaware and the laws of the United States,
as provided in the Stock Plan. For purposes of litigating any dispute that
arises directly or indirectly from the relationship of the parties evidenced by
this grant or this Agreement, the parties hereby submit to and consent to the
exclusive jurisdiction of North Carolina and agree that such litigation shall be
conducted solely in the courts of Mecklenburg County, North Carolina or the
federal courts for the United States for the Western District of North Carolina,
where this grant is made and/or to be performed, and no other courts.
11. In the event any provision of this Agreement shall be held illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Agreement, and the Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included. This
Agreement constitutes the final understanding between you and Bank of America
regarding the Restricted Stock Units. Any prior agreements, commitments or
negotiations concerning the Restricted Stock Units are superseded. Subject to
the terms of the Stock Plan, this Agreement may only be amended by a written
instrument signed by both parties.
12. If you move to any country outside of the United States during the term of
your Award, additional terms and conditions may apply to your Award. Bank of
America reserves the right to impose other requirements on the Award to the
extent Bank of America determines it is necessary or advisable in order to
comply with local law or facilitate the administration of the Award and to
require you to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

2013 PRSU Award Agreement

--------------------------------------------------------------------------------






Exhibit A


Bank of America Corporation
2003 Key Associate Stock Plan
PAYMENT OF PERFORMANCE RESTRICTED STOCK UNITS
            (a)        PERFORMANCE VESTING SCHEDULE AND SETTLEMENT DATE.
(i) Performance Vesting Schedule and Settlement Date. Subject to the additional
conditions set forth in paragraph (a)(iv) below, the number of Restricted Stock
Units that are earned for the Performance Period with respect to each metric
equals (A) the total number of Restricted Stock Units granted times (B) the
applicable weighting times (C) the percentage earned in accordance with the
following table, rounded down to the next whole unit.
3-year Average ROA
(50% Weighting)
3-year Average Growth in TBV
(50% Weighting)
ROA
% Earned Based on Goal Achievement
TBV
% Earned Based on Goal Achievement
Less than 50 bps
0%
Less than 5.25%
0%
50 bps
33-1/3%
5.25%
33-1/3%
65 bps
66-2/3%
7%
66-2/3%
80 bps
100%
8.5%
100%



The percentage earned for performance between levels at or above the threshold
level (i.e., 50 bps for 3-year Average ROA and 5.25% for 3-year Average Growth
in TBV) shall be interpolated on a straight line basis. No interpolation shall
apply for performance below the threshold level.
                        (ii)       Determination. The determination as to
whether, and the extent to which, the performance vesting requirements of this
paragraph (a) have been satisfied for the Performance Period shall be made as
soon as practicable after the end of the Performance Period, and such results
must be certified in writing by the Committee before settlement.
(iii)      Settlement Date. The "Settlement Date" for any portion of the Award
that satisfies the performance vesting requirements under this paragraph (a)
shall be March 1, 2016, provided that in case of termination of employment due
to your death as set forth in paragraph (b)(i) below, the "Settlement Date"
shall be the date of your death. On the Settlement Date, to the extent earned,
the Restricted Stock Units payable as of the Settlement Date shall be settled
100% in cash (based on the closing price of Bank of America common stock on the
Settlement Date). Settlement shall occur as soon as administratively practicable
after the Settlement Date, generally within 30 days.

2013 PRSU Award Agreement

--------------------------------------------------------------------------------




                        (iv)        Additional Conditions. For any portion of
the Award payable as of the Settlement Date, you must remain employed with Bank
of America and its Subsidiaries through the Settlement Date except as otherwise
provided in paragraphs (b) and (c) below. In addition, payment as of the
Settlement Date is subject to your complying with the covenants set forth in
paragraph (d) below and the additional performance condition set forth in
paragraph (e) below.
            (b)        IMPACT OF TERMINATION OF EMPLOYMENT ON RESTRICTED STOCK
UNITS. If your employment with Bank of America and its Subsidiaries terminates
prior to the Settlement Date, then the Restricted Stock Units (together with any
related dividend equivalents) shall become earned and payable or be canceled
depending on the reason for termination as follows.
                        (i)        Death. The Restricted Stock Units (and any
related dividend equivalents) shall become immediately earned and payable as of
the date of your termination of employment if your termination is due to death.
Payment will be made as soon as administratively practicable, generally within
30 days after notification of termination from the payroll system.
                        (ii)        Disability. If your employment is terminated
by Bank of America or its Subsidiaries due to Disability, then the Restricted
Stock Units (and any related dividend equivalents) shall continue to become
earned and payable in accordance with paragraph (a) above (without regard to
whether you are employed by Bank of America or its Subsidiaries as of the
Settlement Date), subject to your complying with the covenants set forth in
paragraph (d) below and to the additional performance condition set forth in
paragraph (e) below.
                        (iii)      Termination by your Employer with Cause. If
your employment is terminated by your employer with Cause, then the Restricted
Stock Units (and any related dividend equivalents) shall be immediately canceled
as of the date of your termination of employment.
(iv) Change in Control. Notwithstanding anything in this Agreement to the
contrary, if (A) a Change in Control occurs and (B) on or after the Change in
Control and on or before the second anniversary of the Change in Control either
(1) your employment is terminated without Cause or (2) you terminate your
employment with Bank of America or its Subsidiaries for Good Reason, then the
Restricted Stock Units (and any related dividend equivalents) shall become
immediately earned as of the date of such termination and shall be payable as of
the Settlement Date, without regard to the covenants set forth in paragraph (d)
below, but subject to the additional performance condition set forth in
paragraph (e) below.
                        (v)       All Other Terminations. In case of All Other
Terminations, unless your termination of employment is a Qualifying Termination
as described below, the Restricted Stock Units (and any related dividend
equivalents) shall be immediately canceled as of the date of your termination of
employment. [For Mr. Montag: Notwithstanding the foregoing or any other
provision herein to the contrary, in accordance with the terms of your offer
letter dated May 1, 2008, if your employment is terminated by Bank of America
without "Cause" or you terminate your employment for "Good Reason" (as such
terms are defined in your offer letter), then the Restricted Stock Units (and
any related dividend equivalents) shall continue to become earned and payable in
accordance with paragraph (a) above (without regard to whether you are employed
by Bank of America and its Subsidiaries as of the Settlement Date), subject to
your complying with the covenants set forth in paragraph (d) below and to the
additional performance condition set forth in paragraph (e) below.]

2013 PRSU Award Agreement

--------------------------------------------------------------------------------




            (c)        QUALIFYING TERMINATION. If your employment terminates for
any reason other than death, Disability, Cause or in connection with a Change in
Control as described in paragraph (b)(iv) above and your termination of
employment is a Qualifying Termination, then the Restricted Stock Units (and any
related dividend equivalents) shall continue to become earned and payable in
accordance with paragraph (a) above (without regard to whether you are employed
by Bank of America and its Subsidiaries as of the Settlement Date), subject to
the performance condition in paragraph (e) below, provided that (i) to the
extent permissible under applicable law, you do not engage in Competition during
such period, (ii) you comply with the covenants described in paragraph (d) below
and (iii) prior to March 1 of each year during which your Restricted Stock Units
remain payable, you provide Bank of America with a written certification that
you have not engaged in Competition to the extent the Competition restriction in
(i) above is applicable. To be effective, such certification must be provided on
such form, at such time and pursuant to such procedures as Bank of America shall
establish from time to time. If Bank of America determines in its reasonable
business judgment that you have failed to satisfy any of the foregoing
requirements, then the Restricted Stock Units (and any related dividend
equivalents) shall be immediately canceled as of the date of such determination.
In addition, from time to time following your Qualifying Termination, Bank of
America may require you to further certify that you are not engaging in
Competition, and if you fail to fully cooperate with any such requirement Bank
of America may determine that you are engaging in Competition.
            (d)         COVENANTS.
                         (i)        Non-Solicitation. You agree that during any
period in which Restricted Stock Units (and any related dividend equivalents)
remain payable, (A) you will not directly or indirectly solicit or recruit for
employment or encourage to leave employment with Bank of America or its
Subsidiaries, on your own behalf or on behalf of any other person or entity
other than Bank of America or its Subsidiaries, any person who is an employee of
Bank of America or its Subsidiaries and (B) to the extent permissible under
applicable law, you will not, directly or indirectly, on your own behalf or on
behalf of any other person or entity other than Bank of America or its
Subsidiaries, solicit any client or customer of Bank of America or its
Subsidiaries which you actively solicited or with whom you worked or otherwise
had material contact in the course of your employment with Bank of America and
its Subsidiaries.
                        (ii)       Detrimental Conduct. You agree that during
any period in which Restricted Stock Units (and any related dividend
equivalents) remain payable, you will not engage in Detrimental Conduct.
                        (iii)      Hedging or Derivative Transactions. You agree
that during any period in which Restricted Stock Units (and any related dividend
equivalents) remain payable, you will not engage in any hedging or derivative
transactions involving Bank of America common stock in violation of the Bank of
America Corporation Code of Ethics that would undermine the long-term
performance incentive created by the Restricted Stock Units.
                        (iv)       Remedies. Payment of Restricted Stock Units
(and any related dividend equivalents) on the Settlement Date is specifically
conditioned on the requirement that at all times prior to the Settlement Date,
you do not engage in solicitation, Detrimental Conduct or hedging or derivative
transactions, as described in paragraphs (d)(i), (ii) and (iii), during such
period. If Bank of America determines in its reasonable business judgment that
you have failed to satisfy such requirements, then the Restricted Stock Units
(and any related dividend

2013 PRSU Award Agreement

--------------------------------------------------------------------------------




equivalents) as of the date of such determination shall be canceled as of such
date of determination.
            (e)        PERFORMANCE CONDITION. In order to encourage sustainable,
long-term performance, payment of Restricted Stock Units (and any related
dividend equivalents) on the Settlement Date is specifically conditioned on Bank
of America or its lines of business remaining profitable over the Performance
Period. If a loss is determined to have occurred:
                        (i)        with respect to Bank of America, if you are
the Chief Executive Officer, Chief Financial Officer, any Chief Executive
Officer direct report who does not lead a line of business or any employee who
is part of a staff (such as global technology operations, global strategy and
marketing, etc.) or key control function (such as audit, compliance, human
resources, legal, risk, etc.);
                        (ii)        with respect to Bank of America or the
applicable line of business, if you lead a line of business; or
(iii) with respect to the applicable line of business, if you are part of the
line of business leadership team;
then your accountability for such loss will be determined, taking into account
such factors as (i) the magnitude of the loss (including positive or negative
variance from plan), (ii) your degree of involvement (including such factors as
your current or former leadership role with respect to Bank of America or the
line of business, and the degree to which you were involved in decisions that
are determined to have contributed to the loss), (iii) your performance and (iv)
such other factors as deemed appropriate. The Committee, together with key
control functions, will review losses and your accountability. The Committee
will then make a final determination to either take no action or to cancel all
or a portion of the Restricted Stock Units otherwise payable as of the
Settlement Date. All such determinations will be final and binding.
            (f)        DEFINITIONS. For purposes hereof, the following terms
shall have the following meanings.
                       3-year Average Growth in Adjusted TBV means the average
for the three (3) years in the Performance Period of the year-over-year
percentage change in "Adjusted Tangible Book Value" measured as of December 31
each year. For this purpose, "Adjusted Tangible Book Value" shall be equal to
Bank of America`s total common shareholders` equity less the impact of any
capital actions approved by the Federal Reserve Board and the Board and taken by
Bank of America during 2013, 2014 and 2015 and less the sum of the carrying
value of (i) goodwill and (ii) intangible assets excluding mortgage servicing
rights; adjusted for (iii) deferred tax liabilities directly related to (i) and
(ii). All amounts are to be measured using the ending balance as of December 31
each year and are to be determined based on U.S. generally accepted accounting
principles in effect as of January 1, 2013.
3-year Average ROA means the average for the three (3) calendar years in the
Performance Period of "Return on Assets" (as defined under the Stock Plan) for
each such year determined in accordance with U.S. generally accepted accounting
principles in effect as of January 1, 2013.
All Other Terminations means any termination of your employment with Bank of
America and its Subsidiaries, whether initiated by you or your employer, other
than (i) a

2013 PRSU Award Agreement

--------------------------------------------------------------------------------




Qualifying Termination, (ii) a termination due to your death or Disability,
(iii) a termination with Cause and (iv) a termination in connection with a
Change in Control as described in paragraph (b)(iv) above.
                        Cause shall be defined as that term is defined in your
offer letter or other applicable employment agreement; or, if there is no such
definition, "Cause" means a termination of your employment with Bank of America
and its Subsidiaries if it occurs in conjunction with a determination by your
employer that you have (i) committed an act of fraud or dishonesty in the course
of your employment; (ii) been convicted of (or plead no contest with respect to)
a crime constituting a felony or a crime of comparable magnitude under
applicable law (as determined by Bank of America in its sole discretion); (iii)
committed an act or omission which causes you or Bank of America or its
Subsidiaries to be in violation of federal or state securities laws, rules or
regulations, and/or the rules of any exchange or association of which Bank of
America or its Subsidiaries is a member, including statutory disqualification;
(iv) failed to perform your job duties where such failure is injurious to Bank
of America or any Subsidiary, or to Bank of America's or such Subsidiary's
business interests or reputation; (v) materially breached any written policy
applicable to your employment with Bank of America or any of its Subsidiaries
including, but not limited to, the Bank of America Corporation Code of Ethics
and General Policy on Insider Trading; or (vi) made an unauthorized disclosure
of any confidential or proprietary information of Bank of America or its
Subsidiaries or have committed any other material violation of Bank of America's
written policy regarding Confidential and Proprietary Information.
                        Competition means your being engaged, directly or
indirectly, whether as a director, officer, employee, consultant, agent or
otherwise, with a business entity that is designated as a "Competitive Business"
as of the date of your termination of employment.
                        Detrimental Conduct means your serious misconduct or
unethical behavior, including any one of the following: (i) any conduct that
would constitute Cause; (ii) the commission of a criminal act by you, whether or
not performed in the workplace, that subjects, or if generally known, would
subject Bank of America or its Subsidiaries to public ridicule or embarrassment,
or other improper or intentional conduct causing reputational harm to Bank of
America, its Subsidiaries, or a client of Bank of America or its Subsidiaries;
(iii) the breach of a fiduciary duty owed to Bank of America or its Subsidiaries
or a client or former client of Bank of America or its Subsidiaries; (iv)
intentional violation, or grossly negligent disregard, of Bank of America's or
its Subsidiaries' policies, rules and procedures, specifically including, but
not limited to any of your obligations under the Bank of America Corporation
Code of Ethics and workplace policies; or (v) you taking or maintaining trading
positions that result in a need to restate financial results in a subsequent
reporting period or that result in a significant financial loss to Bank of
America or its Subsidiaries during or after the performance year.


                        Disability is as defined in the Stock Plan.
Good Reason means, provided that you have complied with the Good Reason Process,
the occurrence of any of the following events without your consent: (i) a
material diminution in your responsibility, authority or duty; (ii) a material
diminution in your base salary except for across-the-board salary reductions
based on Bank of America and its Subsidiaries' financial performance similarly
affecting all or substantially all management employees of Bank of America and
its Subsidiaries; or (iii) the relocation of the office at which you were
principally employed immediately prior to a Change in Control to a location more

2013 PRSU Award Agreement

--------------------------------------------------------------------------------




than fifty (50) miles from the location of such office, or your being required
to be based anywhere other than such office, except to the extent you were not
previously assigned to a principal location and except for required travel on
your employer's business to an extent substantially consistent with your
business travel obligations at the time of the Change in Control.
Good Reason Process means that (i) you reasonably determine in good faith that a
Good Reason condition has occurred; (ii) you notify Bank of America and its
Subsidiaries in writing of the occurrence of the Good Reason condition within
sixty (60) days of such occurrence; (iii) you cooperate in good faith with Bank
of America and its Subsidiaries' efforts, for a period of not less than thirty
(30) days following such notice (the "Cure Period"), to remedy the condition;
(iv) notwithstanding such efforts, the Good Reason condition continues to exist
following the Cure Period; and (v) you terminate your employment for Good Reason
within sixty (60) days after the end of the Cure Period. If Bank of America or
its Subsidiaries cures the Good Reason condition during the Cure Period, and you
terminate your employment with Bank of America and its Subsidiaries due to such
condition (notwithstanding its cure), then you will not be deemed to have
terminated your employment for Good Reason.
Performance Period means the three (3) calendar year period beginning January 1,
2013 and ending December 31, 2015.
                        Qualifying Termination means your termination of
employment with Bank of America and its Subsidiaries after you have (i) a length
of service of at least ten (10) years and (ii) a combined age and length of
service equal to at least sixty (60). Your length of service will be determined
by Bank of America, in its sole discretion, and, in that regard, if you
participate in a tax-qualified 401(k) plan sponsored by Bank of America or its
Subsidiaries, your length of service shall be your "Vesting Service" under the
tax-qualified 401(k) plan in which you participate. [For Mr. Lynch:
Notwithstanding the foregoing, in accordance with your offer letter dated April
14, 2011, your termination of employment shall be deemed to be a Qualifying
Termination if it occurs on or after the second anniversary of your Start Date,
as defined in your offer letter, provided that you execute a General Release
Agreement in accordance with the Section of your offer letter entitled "Equity
Award Retirement Eligibility."] [For Mr. Montag: Notwithstanding the foregoing,
your termination of employment shall be deemed a Qualifying Termination if it
occurs on or after the third anniversary of your date of hire.]
IN WITNESS WHEREOF, Bank of America has caused this Agreement to be executed by
its duly authorized officer, and you have hereunto set your hand, all effective
as of the Grant Date listed above.
[moynihansignature.jpg]
Brian T. Moynihan
Chief Executive Officer and President


2013 PRSU Award Agreement